Citation Nr: 0433598	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  04-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The Veterans of Foreign Wars

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to July 
1946, and from August 1954 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for residuals of a back injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
residuals of a back injury.  He argues that he sustained an 
injury to the low back in service, and that he has 
experienced recurrences since that time.  He claims that he 
self-medicated until his symptoms became so severe that he 
had to seek medical attention for his back complaints in 
1968.  He concedes that the records from the physician who 
treated him at that time are no longer available.  

The service medical records disclose that the veteran was 
treated for back complaints following an injury in June 1955.  
Physical examination revealed tenderness over the sacroiliac 
area, most marked over the spine.  The impression was 
sacroiliac strain.  Private medical records disclose that the 
veteran was found to have lumbar osteoarthritis and stenosis 
in 2002.

In December 2003, the RO scheduled the veteran for an 
examination at the Kansas City VA medical center, but was 
later informed that the veteran was residing in a different 
state.  In January 2004, the veteran requested that he be 
rescheduled for a VA examination.  



Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his residuals of a 
back injury, since service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of his current 
back disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
back disability is etiologically related 
to the back injury he sustained in 
service.  The rationale for all opinions 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


